Citation Nr: 0936295	
Decision Date: 09/25/09    Archive Date: 10/02/09

DOCKET NO.  06-26 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for chronic renal 
disease, to include as secondary to herbicide exposure.

2.  Entitlement to service connection for hypertension, to 
include as secondary to herbicide exposure.

3.  Entitlement to service connection for Paget's disease 
(osteitis deformans), to include as secondary to herbicide 
exposure.

4.  Entitlement to service connection for coronary artery 
disease, to include as secondary to herbicide exposure.

5.  Entitlement to service connection for headaches, to 
include as secondary to herbicide exposure.

6.  Entitlement to service connection for erectile 
dysfunction, to include as secondary to herbicide exposure.

7.  Entitlement to service connection for back pain.

8.  Entitlement to service connection for glaucoma, to 
include as secondary to herbicide exposure.

9.  Entitlement to service connection for right knee 
degenerative joint disease with a medial meniscus tear.

10.  Entitlement to service connection for depression and 
anxiety, to include as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Madonna Richardson, Agent


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel


INTRODUCTION

The appellant served on active duty from October 1965 to 
October 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March 2005, and March and November 
2006 rating decisions of the RO in Indianapolis, Indiana, 
which, in pertinent part, denied service connection for the 
above issues.  

The RO also denied service connection for bilateral hearing 
loss, tinnitus and vertigo.  The appellant initiated appeals.  
These claims were later granted in September 2007 and April 
2008 rating decisions.  

The appellant testified before hearing officers at June 2007 
and December 2008 hearings at the RO.  Transcripts have been 
associated with the file.

The appellant requested a personal hearing before a Member of 
the Board at the RO in his April 2008 substantive appeal.  
The appellant withdrew the request in a December 2008 
submission.  The Board may proceed.  38 C.F.R. § 20.704(d).

The issue of service connection for depression and anxiety is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The appellant's chronic renal disease was not manifest 
during service, or within one year of service, and is not 
related to an inservice event, to include treatment for 
kidney stones, or related to a service connected disability.

2.  The appellant's hypertension was not manifest during 
service, or within one year of service, and is not related to 
an inservice event.

3.  The appellant's Paget's disease (osteitis deformans) was 
not manifest during service, or within one year of service, 
and is not related to an inservice event.

4.  The appellant's coronary artery disease was not manifest 
during service, or within one year of service, and is not 
related to an inservice event.

5.  The appellant's headaches are at least as likely as not 
the result of the appellant's service connected vertigo 
disorder.

6.  The appellant's erectile dysfunction was not manifest 
during service and is not related to an inservice event.

7.  The appellant's back pain by itself is not service 
connectable, or is otherwise the result of non-service 
connected disabilities, or is the result of a L3 vertebral 
abnormality, which is not related to service or an inservice 
event.

8.  The appellant's glaucoma was not manifest during service 
and is not related to an inservice event.

9.  The appellant's right knee degenerative joint disease 
with a medial meniscus tear was not manifest during service, 
or within one year of service, and is not related to an 
inservice event.


CONCLUSIONS OF LAW

1.  The appellant's chronic renal disease was not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309, 3.310 (2008).

2.  The appellant's hypertension was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2008).

3.  The appellant's Paget's disease (osteitis deformans) was 
not incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (2008).

4.  The appellant's coronary artery disease was not incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2008).

5.  The appellant's headaches are the result of a service 
connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.310 
(2008).

6.  The appellant's erectile dysfunction was not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2008).

7.  The appellant's back pain was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2008).

8.  The appellant's glaucoma was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2008).

9.  The appellant's right knee degenerative joint disease 
with medial meniscus tear was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act (VCAA)

As to the claim of service connection for headaches, that 
claim has been granted, as discussed below.  As such, the 
Board finds that any error related to the VCAA on that claim 
is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 
2008); 38 C.F.R. § 3.159 (2008); Mlechick v. Mansfield, 503 
F.3d 1340 (Fed. Cir. 2007).

VA has met all statutory and regulatory notice and duty to 
assist provisions as to the appellant's claims for service 
connection.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008).  The United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  See Dingess v. 
Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 
5103(a).  Compliance with the first Quartuccio element 
requires notice of these five elements.  See id.  

Letters dated in April 2004, January and June 2006 fully 
satisfied the duty to notify provisions.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  The 
April 2004 letter addressed the chronic renal disease and 
Paget's disease claims, before initial adjudication in March 
2005.  The January 2006 letter addressed the right knee 
claim, before initial adjudication in March 2006.  The June 
2006 letter addressed the hypertension, coronary artery 
disease, headaches, erectile dysfunction, back pain, glaucoma 
and depression and anxiety claims, before initial 
adjudication in November 2006.  

The April 2004 and January 2006 letters did not contain 
notice regarding the necessary evidence for disability 
ratings or effective dates.  Since the Board has concluded 
that the preponderance of the evidence is against the claims 
for service connection, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot, and no further notice is needed.  See Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The appellant's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the appellant have been obtained, to the extent 
possible.  The appellant's Social Security Administration 
records have been associated with the file.  The appellant 
has at no time referenced outstanding records that he wanted 
VA to obtain or that he felt were relevant to the claims.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.

The appellant was afforded medical examinations to obtain an 
opinion as to whether his renal disease and right knee 
disabilities were the result of service.  This opinion was 
rendered by a medical professional following a thorough 
examination and interview of the appellant and review of the 
claims file.  The examiner obtained an accurate history and 
listened to the appellant's assertions.  The examiner laid a 
factual foundation for the conclusions that were reached.  
Therefore, the Board finds that the examination is adequate.  
See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Furthermore, the appellant's renal disease claim was 
evaluated by his private physician who indicated that a nexus 
to service was not likely.  The appellant's physician was 
well-versed in the appellant's current diagnosis, and was 
provided the factual background regarding kidney stone 
treatment during service.  The opinion is supplemented by the 
assessments of the September and November 2004 and February 
2005 VA examinations.  There is no competent medical evidence 
relating the current renal disease to inservice kidney stone 
treatment.  The Board is satisfied that the various medical 
opinions are thorough, based on the facts as known and well 
reasoned based on the facts.  The Board concludes that 
further examination and opinion is not necessary.

The Board concludes an examination is not needed for the 
hypertension, Paget's disease, coronary artery disease, left 
knee, back pain, and glaucoma claims because the only 
evidence indicating the appellant "suffered an event, injury 
or disease in service" is his own lay statements.  The 
appellant contends that herbicide exposure caused most of his 
claimed disorders, without offering any competent evidence, 
lay or medical, to support the argument.  The U.S. Court of 
Appeals for the Federal Circuit has held, in circumstances 
similar to this, where the supporting evidence of record 
consists only of a lay statement, that VA is not obligated, 
pursuant to 5103A(d), to provide an appellant with a medical 
nexus opinion.  See Wells v. Principi, 326 F.3d 1381, 1384 
(Fed. Cir. 2003) (holding that the Secretary's obligations 
under § 5103A to provide a veteran with a medical examination 
or to obtain a medical opinion is triggered if the evidence 
of record demonstrates "some casual connection between his 
disability and his military service").  As there is no 
competent evidence of record demonstrating some causal 
connection, an examination is not warranted.  See McLendon, 
supra.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 
1298 (Fed. Cir. 2007).

II. Service Connection

The appellant contends that he has a variety of disabilities 
as a result of service.  For the reasons that follow, the 
Board concludes that service connection is not warranted.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The appellant's primary contention is that most, or all, of 
these conditions are due to inservice events, particularly 
herbicide exposure during his service in the Republic of 
Vietnam.

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, certain diseases shall be 
service connected if the requirements of 38 U.S.C.A. § 1116 
of 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is 
no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 
3.309(e) (2008).  In this regard, it is noted that a 
"veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975 shall be 
presumed to have been exposed during such service to an 
herbicide agent . . . unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service."  38 U.S.C.A. § 1116(f) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.307(a)(6)(iii) (2008).  The 
appellant's file indicates that he had foreign service in 
Vietnam from December 1966 to October 1967.  There is no 
evidence to show that he was not exposed.  The appellant is 
presumed to have been exposed to herbicides.  See id.

Under the authority granted by Congress in the Agent Orange 
Act of 1991 and the Veterans Education and Benefits Expansion 
Act of 2001, the Secretary has determined that a presumption 
of service connection is not warranted for any disease not 
affirmatively named in the presumptive list.  See Fed. Reg., 
72 FR 32395, 32397- 32398 (June 12, 2007).  Unfortunately, 
none of the appellant's claimed disorders are on the 
presumptive list to the list of diseases associated with 
herbicide exposure.  See 38 C.F.R. § 3.309, supra.  Based on 
the law, the appellant cannot benefit from the presumption, 
regardless of whether he was exposed to herbicides inservice.  
Id.

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984), does not preclude 
establishment of service connection with proof of actual 
direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

To the extent that the appellant has argued herbicide 
exposure as the cause of his disabilities, the Board cannot 
accept this as competent evidence.  The Board acknowledges 
that the appellant is competent to give evidence about what 
he experienced; for example, he is competent to report that 
he experiences certain symptoms.  See, e.g., Layno v. Brown, 
6 Vet. App. 465 (1994).  Competency, however, must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  He is not 
competent to diagnose any medical disorder or render an 
opinion as to the cause or etiology of any current disorder 
because he does not have the requisite medical knowledge or 
training.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The appellant's arguments that herbicides caused any of his 
disabilities are not based on lay observations, but on his 
own conjecture.  There has been no competent medical evidence 
associated with the claims file that would tend to support 
his position.  

The Board will consider the disabilities based on other 
possible theories of entitlement.



a. Renal Disease and Hypertension

The appellant has at least three alternative arguments 
regarding his renal disease and hypertension.  First, the 
appellant has argued that the disorders are due to herbicide 
exposure.  The Board has found this lacking.  Second, the 
appellant argues that his renal disease is due to inservice 
treatment for a kidney problem.  Third, he argues that his 
hypertension was manifested during service, which ultimately 
lead to kidney disease, but he was not tested during service.  
The appellant occasionally links his arguments between renal 
disease and hypertension, as his doctors informed him that 
the renal disease is due to long standing hypertension. 

The appellant was treated in October 1967 for pain and 
difficulty urinating.  He was found to have passed a ureteral 
stone.  He was evacuated from Vietnam and sent to Okinawa for 
treatment.  The appellant was subsequently diagnosed with 
left side renal calculus (a kidney stone).  The appellant had 
another bout of kidney pain in May 1968 following his return 
to the United States.  He was evaluated for stones, but none 
were found.  The pain resolved and the appellant completed 
his tour of duty without further incident.  The appellant's 
October 1968 separation from service physical examination 
report does not mention ongoing back or flank pain or kidney 
stones.  

The appellant has argued that this episode was the cause of 
his renal disease.  The medical evidence is against his 
argument.

The appellant has submitted records from his private 
nephrologist, Dr. C., and his private neurologist, Dr. S.  
The records clearly show that the renal disease is considered 
the result of long standing hypertension, which damaged the 
vascular function of both kidneys.  These records do not show 
any evidence of ongoing kidney stones or damage from stones 
as the reason for the renal disease.

The appellant had September and November 2004 VA 
examinations, which agree with the general physical 
assessment by Dr. C.  These opinions do not state whether the 
inservice kidney stone was related to the current disability.  
The November 2004 VA examination report recommended further 
assessment by a nephrologist.  

A February 2005 nephrology consult was conducted.  The 
nephrologist reviewed the claims file, interviewed the 
appellant and conducted a physical exam.  The nephrologist 
indicated that the renal disease was the result of long 
standing hypertensive nephrosclerosis.  He indicated that 
biopsies showed chronic nephrosclerosis with accelerated 
hypertension on top of the chronic renovascular disease.  The 
nephrologist indicated that there was no evidence of acute 
glomerulonephritis or acute damage due to acute inflammation.  

The Board notes that the nephrologist did not actually 
address whether the renal disease could be related to kidney 
stones.  The appellant's prior representative urged further 
development on this basis.  The Board notes that Dr. C. has 
provided a clear and unambiguous opinion on the matter.  

The appellant apparently asked for a statement in support of 
his claim.  Dr. C. provided a handwritten note, received by 
the RO in August 2006, which states that the kidney stone 
episode inservice would not have resulted in the current 
renal disease.  Dr. C. further stated that if hypertension 
had been present in service, then his renal disease would be 
related to service.  There is no medical evidence disagreeing 
with Dr. C.'s assessment.  Dr. C. appears to be fully aware 
of the appellant's current condition, course of treatment, 
prior medical history, and is a specialist in nephrology.  
The opinion addresses exactly the question left unanswered by 
the February 2005 nephrology consultation.  The appellant's 
unsupported statements are vastly outweighed by Dr. C.'s 
opinion.  

The Board finds that the inservice kidney complaints are not 
the cause of the current renal disability.  Additionally, 
there is no evidence that the kidney stone left damage that 
was added to by the hypertensive renovascular damage.  The 
appellant is not service connected for hypertension.  
Secondary service connection is possible only where the 
underlying disorder is service connected.  See 38 C.F.R. 
§ 3.310 (2008).  The remaining question is whether the 
appellant's hypertension is related to service.  

The appellant has testified that he had hypertension during 
service and that he was not tested during service for the 
disorder.  He further testified that he was diagnosed within 
one year of discharge from service.

The appellant's October 1968 separation physical examination 
report includes a blood pressure measurement of 120/76.  VA 
defines hypertension as diastolic blood pressure that is 
predominantly 90 millimeters (mm.) or greater, or systolic 
blood pressure that is predominantly 160 mm. or greater with 
a diastolic blood pressure of less than 90 mm.  38 C.F.R. § 
4.104, Diagnostic Code 7101(Note 1) (2008).  The appellant's 
separation examination shows that his blood pressure was 
below this hypertensive range at separation.  

Lay testimony is competent if it is limited to matters that 
the witness has actually observed and is within the realm of 
the witness's personal knowledge.  Barr v. Nicholson, 21 Vet. 
App. 303 (2007).  Blood pressure is not readily observable to 
the layperson.  The appellant's statements diagnosing himself 
are not competent.  Id.  Furthermore, the appellant claims 
that he was not tested during service; therefore, no 
competent medical professional could have informed him of 
that the condition existed during service.  In light of the 
actual test which did occur, the appellant's argument is 
entitled to even less weight.

The appellant did not have hypertension during service.  He 
is not competent to report that he did have the condition.  
The sole test of record is negative.  The Board finds that 
there is no continuity to service.  

The appellant's private medical history is inconsistent with 
the appellant's contentions.  Treatment notes from 1988 and 
1989 indicate that the appellant had normal blood pressure.  
A May 1989 note indicates a mild elevation of blood pressure 
which had not been apparent before.  The Board notes that the 
appellant has a long standing history of hypertension.  The 
appellant has been on medication for many years.  The record 
is not entirely clear as to when that diagnosis was first 
offered.  In light of the 1988 and 1989 records, the medical 
evidence of record dates the development of hypertension to a 
time more than two decades after separation from service.

There is also no relationship between an inservice event and 
the appellant's hypertension.  The appellant has claimed that 
hypertension may be caused by herbicide exposure.  The 
appellant's statements as to etiology are not entitled to 
weight.  See Espiritu, supra.  There is no competent evidence 
in the file linking the two.  The Board finds that there is 
no nexus between service and the appellant's hypertension.  
Service connection on a direct basis must be denied.  See 
Hickson, supra.  

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and hypertension becomes manifest to a 
degree of 10 percent within 1 year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  The 
appellant testified that he was diagnosed within one year of 
discharge with hypertension.  The appellant testified further 
that he was unable to secure records showing this diagnosis.  
Given the appellant's incorrect recollection regarding 
whether he was even tested for hypertension, the Board is 
inclined to assign little probative value to his assertion 
that he was diagnosed within one year.  The medical evidence 
of record reflects onset sometime around 1989.  The Board 
finds that the appellant did not have hypertension to a 
compensable degree within one year of service.  Service 
connection is not warranted on this basis.

As such, the Board finds that the preponderance of the 
evidence is against the appellant's hypertension claim.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Service connection for hypertension not being warranted, 
there is no remaining basis on which the renal disease claim 
may be granted.  See 38 C.F.R. § 3.310.  The Board finds that 
the preponderance of the evidence is against the appellant's 
chronic renal disease claim.  Consequently, the benefit-of-
the-doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).

b. Paget's Disease (osteitis deformans)

The appellant contends that he has Paget's disease (osteitis 
deformans) as a result of service.

The medical evidence shows that the appellant has a diagnosis 
of Paget's disease of the bone.  The appellant was diagnosed 
in 2003, following an MRI which showed involvement of the 
right hemipelvis and probably the T12 vertebra.  

The appellant's service treatment records do not reveal any 
reference to Paget's disease.  The appellant had no 
fractures, complaints related to the back or pelvis, and no 
imaging.  

The appellant offers no credible theory as to a relationship 
between service and Paget's disease.  The appellant has 
somewhat vaguely alleged that herbicide exposure may be the 
cause of the disease.  As in the above discussion, the 
appellant's statements are simply not competent evidence.  
There is no competent evidence to support a relationship to 
service or any incident thereof, including herbicide 
exposure.  The disease was diagnosed decades after service 
and there is no allegation of continuity to service.  The 
Board finds that the appellant's Paget's disease was not 
incurred in service and is not related to any incident 
therein, including herbicide exposure.  Service connection on 
a direct basis must be denied.  See Hickson, supra.  

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and Paget's disease of the bone becomes 
manifest to a degree of 10 percent within 1 year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  In light of the foregoing, there is no competent 
evidence to show that the appellant had Paget's disease of 
the bone within one year of service.  Service connection is 
not warranted on this basis.

As such, the Board finds that the preponderance of the 
evidence is against the appellant's claim.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

c. Coronary Artery Disease

The appellant contends that he has coronary artery disease as 
a result of service.

The medical evidence shows that the appellant has a diagnosis 
of coronary artery disease.  The appellant began receiving 
treatment in 2004, following the discovery of his arterial 
disease and chronic renal failure.  The appellant underwent a 
six vessel coronary artery bypass procedure in June 2004.  

The appellant's service treatment records do not reveal any 
reference to coronary artery disease.  The appellant had no 
complaints related to the heart.  There is no evidence of 
treatment or diagnoses related to the heart.  As discussed 
above, service connection for hypertension is not warranted.  

As before, the appellant offers no credible theory as to a 
relationship between service and coronary artery disease.  
The appellant has alleged that herbicide exposure may be the 
cause of the disease.  As in the above discussion, the 
appellant's statements are simply not competent evidence.  
There is no competent evidence to support a relationship to 
service or any incident thereof, including herbicide 
exposure.  The disease was diagnosed decades after service 
and there is no allegation of continuity to service.  The 
Board finds that the appellant's coronary artery disease was 
not incurred in service and is not related to any incident 
therein, including herbicide exposure.  Service connection on 
a direct basis must be denied.  See Hickson, supra.  

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and arteriosclerosis (coronary artery 
disease) becomes manifest to a degree of 10 percent within 1 
year from date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.  In light of the foregoing, there is 
no competent evidence to show that the appellant had coronary 
artery disease within one year of service.  Service 
connection is not warranted on this basis.

As such, the Board finds that the preponderance of the 
evidence is against the appellant's claim.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

d. Headaches

The appellant contends that he has headaches as a result of 
service.  The appellant testified at the RO that he had 
headaches during service.  

The appellant also testified that he began having headaches 
during service as a result of hypertension.  As discussed 
above, the appellant did not have hypertension during 
service.  Furthermore, the appellant did not develop 
hypertension until many years after service.  Service 
connection on this basis is simply not warranted.  

Service connection may also be established on a secondary 
basis for disability which is proximately due to, or the 
result of, a service connected disease or injury. 38 C.F.R. § 
3.310(a) (2008).  Secondary service connection may also be 
established for a disorder which is aggravated by a service- 
connected disability; compensation may be provided for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
71 FR 52744 (Sept. 7, 2006) (codified at 38 C.F.R. § 
3.310(c)); Allen v. Brown, 8 Vet. App. 374 (1995).  
Establishing service connection on a secondary basis 
essentially requires evidence sufficient to show (1) that a 
current disability exists and (2) that the current disability 
was either (a) caused by or (b) aggravated by a service 
connected disability.  Id.  

The appellant has been service connected for bilateral 
hearing loss, tinnitus and vertigo.  

The appellant was seen for a neurology evaluation in May 
2006.  At the time, the appellant's headaches were felt to be 
migraines.  The appellant also complained of dizziness.  The 
examiner indicated that the dizziness was vertigo, related to 
the migraines.  The examiner did state that some of the 
headaches may be related to hypertension as well.  The 
appellant gave a history of intermittent headaches going back 
to service.  

The appellant was also seen for an October 2007 VA 
examination for the vertigo complaints.  The examiner 
indicated at that time that the vertigo was at least as 
likely as not related to the appellant's tinnitus and 
bilateral hearing loss.  There is no contrary evidence on 
file. 

The evidence indicates that the appellant's headaches are the 
result of a disorder for which he already receives service 
connection.  The appellant has provided a consistent history 
of headaches going back to service.  Resolving reasonable 
doubt in favor of the appellant, the Board finds that the 
evidence in favor of a relationship between the appellant's 
service connected vertigo and his headaches is at least in 
equipoise.  Service connection for headaches is warranted on 
a secondary basis.  See Allen, supra.

e. Erectile Dysfunction

The appellant contends that he has erectile dysfunction as a 
result of his kidney dysfunction during his December 2008 
hearing at the RO.  The appellant also argued in his December 
2006 Notice of Disagreement that his erectile dysfunction was 
secondary to his hypertension.  As the Board concluded above 
that service connection for the kidney dysfunction and 
hypertension is not warranted, these arguments are moot.  
Service connection for erectile dysfunction is denied as a 
matter of law.  See 38 C.F.R. § 3.310, supra.  There is no 
evidence to support a finding that the disorder manifested 
during service, or is related to any incident of service.  
There being no other argument relating the condition to 
service, service connection on a direct basis is also not 
warranted.  See Hickson, supra.  Consequently, the benefit-
of-the-doubt rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

f. Back Pain

The appellant testified at the RO that he had back aches 
during service and that he has back pain now.  He indicated 
that he had not received a current diagnosis for the back 
pain. 

The appellant was treated in May 1968 for back and right 
lower quadrant pain in service.  This pain was thought to be 
related to kidney involvement at that time.  The problem did 
not recur and he had no further complaints during service.

The appellant was seen in May 1989, complaining of back pain.  
He had been taking prednisone, stopped the medication on the 
direction of his doctor and developed back pain and blood in 
his urine.  At the time, the appellant was thought to have 
prostatitis.  

The Board has reviewed the appellant's claims file shows some 
evidence of back disability.  The June 2003 diagnosis of 
Paget's disease indicates involvement of the T-12 vertebra.  
The appellant's complaints of back pain have also been 
related to his kidneys on several occasions.  To the extent 
his Paget's disease or kidneys cause back pain, service 
connection has been denied for the underlying conditions; as 
such, the appellant may not prevail on a secondary basis.  
See Allen, supra.  

The June 2003 diagnosis of Paget's disease includes a 
notation of a small abnormality of the L3 vertebra.  This is 
the only remaining identified disorder of the back in the 
medical evidence.  

There is no evidence to connect the L3 vertebral abnormality 
to service.  The appellant had no injury which could account 
for a bony deformity.  The back pain complained of inservice 
was due to the kidney stone.  The appellant has offered no 
evidence that establishes that this, among his many back 
disabilities, is traceable to service.  The appellant 
testified in December 2008 that his back ached during service 
and aches now.  There is no specific testimony that the 
problem has been continuous.  There is no evidence that the 
L3 abnormality is productive of back pain.  As far as the 
appellant has complaints of pain, pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282 (1999), appeal dismissed in part, and 
vacated and remanded in part sub nom. Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001).  The Board finds 
that the preponderance of the evidence is against a 
relationship between the appellant's service and L3 
deformity.  Service connection is not warranted for that 
disability.  See Hickson, supra.  

As such, the Board finds that the preponderance of the 
evidence is against the appellant's back pain claim.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

g. Glaucoma

The appellant testified at the RO that he had blurry vision 
during service, which he believes was the onset of glaucoma.  

The appellant's October 1968 separation physical included an 
eye examination.  The report is silent for any disorder of 
the eyes.  

The appellant's private medical records undercut the 
appellant's contentions.  In October 1998, the appellant was 
seen for an annual check up for his eyes.  The doctor noted 
that the appellant had no eye complaints.  The doctor stated 
that the appellant had a history of higher than average 
intraocular pressure.  The examination was unremarkable 
except for a slight increase in pressure, slightly above 
normal.  The doctor stated that this was not abnormal or 
vision threatening at that time, but suggested further 
evaluation to rule out glaucoma.  

The evaluation occurred in December 1998.  The second doctor 
noted that the appellant had borderline intraocular pressure, 
but also had 20/20 vision bilaterally.  He had larger than 
normal optic cups, but the doctor indicated that could be 
physiologic.  The doctor noted mild peripheral cataracts, 
which required no treatment.  The doctor indicated that the 
appellant had a borderline situation that needed periodic 
observation.  There was no diagnosis of glaucoma at that 
time.

These medical evaluations undercut the appellant's arguments.  
While he contends that his blurry vision may have been 
glaucoma, the October 1998 evaluation indicates that he did 
not have the condition up to that time.  Even in 1998, the 
appellant had no vision complaints.  The appellant was not 
found to have glaucoma at that time, but borderline 
intraocular tension.  The Board recognizes that the appellant 
is competent to report that he had some blurry vision during 
service; the objective evidence, however, indicates that the 
appellant had no ongoing eye complaints at separation or for 
decades after service.  The evidence shows a break between 
the appellant's blurry vision in service and his borderline 
intraocular tension.  When the tension became elevated, it 
was not accompanied by blurry vision.  Any statement by the 
appellant that the two are related consists of pure 
conjecture on his part.  The Board finds that the medical 
evidence outweighs his statements regarding inservice 
incurrence.  The preponderance of the evidence shows that the 
appellant's glaucoma did not manifest during service or for 
many years thereafter, and there is no competent medical 
evidence of a relationship between them.  Service connection 
for glaucoma must be denied.  See Hickson, supra.  

As such, the Board finds that the preponderance of the 
evidence is against the appellant's glaucoma claim.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).



h. Right Knee

The appellant contends that he has a right knee disability, 
degenerative joint disease with a medial meniscus tear, as a 
result of service.  

The appellant was treated in January 1968 in service for a 
right knee bruise on the lateral side, after hitting his knee 
on a truck bumper.  There was no further treatment.  The 
appellant had no findings of knee dysfunction at separation.

After service, the appellant sought treatment for his right 
knee.  In February 2002, the appellant was seen for knee 
pain.  The appellant complained of pain, increasing in the 
past several weeks.  The anterior patellar tendon was tender 
and a little swollen.  The menisci were considered intact.  
The appellant was seen again in July 2003, complaining of 
pain in the left hip.  On examination, the knees appeared 
normal, with no disturbance of sensation, range of motion or 
strength.  There was no apparent pain with range of motion of 
the knees.  There was no erythema, warmth, effusion or 
laxity.  The appellant was seen in May 2005 for knee 
complaints.  The appellant was found to have moderate 
posterior medial joint line tenderness, +1 medial McMurray's 
sign, pain with medial McMurray, and positive patellar 
compression, crepitation and apprehension tests.  There was 
no instability.  The appellant had normal gait, station and 
strength.  Range of motion was appropriate for his age and 
physical condition.  Following x-rays, the appellant was 
diagnosed with moderate degenerative joint disease with 
moderate joint space loss of the patellofemoral joint.  A MRI 
was obtained, which also showed a tear of the posterior horn 
of the medial meniscus, thickening of the medial collateral 
ligament and a small Baker's cyst.

The appellant was seen for a VA examination in February 2006.  
On physical exam, the appellant had 125 degrees of active 
flexion and 130 degrees of passive flexion.  The appellant 
stood normally and had a normal gait, with full extension and 
6 degrees of passive hyperextension.  The appellant had 
negative varus and valgus instability.  The appellant had a 
very slight medial McMurray and negative lateral McMurray 
sign's.  The appellant had pain on patellofemoral 
manipulation and positive patellofemoral crepitus bilaterally 
with active knee extension.  After multiple repetitions of 
extension/flexion, the ranges of right knee motion were 
unchanged.  The appellant reported significant anterior pain 
with this.  

On interview, the appellant reported that he had knee pain 
since service.  He could not recall a single injury that 
could have caused it.  The appellant reported a nagging pain 
that has gotten worse with age.  The appellant could not 
remember any specific injury since separation or any 
particular moment when the pain became worse.  The examiner 
considered the appellant's statements and the 1968 knee 
bruise in weighing whether the current complaints were 
related to service.  The examiner concluded that the current 
patellofemoral knee pain was not related to service.  

The appellant could identify no specific inservice event, 
injury or disease that could have resulted in the current 
disability.  The appellant's inservice knee bruise was 
specifically evaluated and found not at least as likely as 
not to the cause of the current disability.  No disorders 
were discovered at separation.  The Board also notes that the 
first diagnosed meniscus problem was medial, the side of the 
knee opposite the inservice bruise.  Additionally, decades 
have passed since service without diagnosis or treatment.  
See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 
1330 (Fed. Cir. 2000) (service incurrence may be rebutted by 
the absence of medical treatment for the claimed condition 
for many years after service).  The Board finds that the 
preponderance of the evidence is against a finding of a 
relationship to service.  Service connection on a direct 
basis must be denied.  See Hickson, supra.  

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and osteoarthritis (degenerative joint 
disease) becomes manifest to a degree of 10 percent within 1 
year from date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.  In light of the foregoing, there is 
no competent evidence to show that the appellant had 
degenerative joint disease within one year of service.  
Service connection is not warranted on this basis.

As such, the Board finds that the preponderance of the 
evidence is against the appellant's right knee claim.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for chronic renal disease, 
to include as secondary to herbicide exposure, is denied.

Entitlement to service connection for hypertension, to 
include as secondary to herbicide exposure, is denied.

Entitlement to service connection for Paget's disease 
(osteitis deformans), to include as secondary to herbicide 
exposure, is denied.

Entitlement to service connection for coronary artery 
disease, to include as secondary to herbicide exposure, is 
denied.

Entitlement to service connection for headaches is granted.

Entitlement to service connection for erectile dysfunction, 
to include as secondary to herbicide exposure, is denied.

Entitlement to service connection for back pain is denied.

Entitlement to service connection for glaucoma, to include as 
secondary to herbicide exposure, is denied.

Entitlement to service connection for right knee degenerative 
joint disease with medial meniscus tear is denied.


REMAND

The Board must remand the appellant's depression and anxiety 
claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.

The appellant complained of depression at his December 2008 
RO hearing.  The appellant is a combat veteran.  The 
appellant's testimony regarding his depression was highly 
confused.  The appellant was not provided a VA examination 
pursuant to his claim, and his psychiatric condition has not 
been otherwise evaluated.  The Board concludes that an 
examination is warranted pursuant to VA's duty to assist.  
See McLendon, supra.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the appellant for VA 
examinations to determine (1) the 
diagnosis of any acquired psychiatric 
disorder(s) which may be present, and (2) 
whether any such psychiatric disorder is 
as likely as not etiologically related to 
his military service.  The entire claims 
folder and a copy of this REMAND must be 
made available to the physician.  All 
indicated studies should be conducted, and 
the results reviewed before the final 
opinion.  

It would be helpful if the examiners would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiners should provide a 
complete rationale for any opinion 
provided.

2.  Then, the RO should readjudicate the 
claims on the merits.  If the benefits 
sought are not granted, the appellant and 
his representative should be furnished a 
SSOC and afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


